Citation Nr: 0313225	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for deep vein thrombosis, left lower extremity, prior to 
January 12, 1998, and an evaluation in excess of 20 percent 
thereafter.

2.  Entitlement to a rating in excess of 10 percent disabling 
for deep vein thrombosis, right lower extremity, prior to 
January 12, 1998, and an evaluation in excess of 20 percent 
thereafter.

3.  Entitlement to a rating in excess of 10 percent disabling 
for carpal bossing, base of the third right (dominant) 
metacarpal, status post excision.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claims for 
increased ratings.  During the pendency of this appeal, the 
veteran relocated to California and the Los Angeles Regional 
office is now the agency of original jurisdiction.

The matters were previously before the Board in September 
2002 and remanded for further development and adjudication.  
The veteran's claims are now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. Prior to January 12, 1998, the veteran's deep vein 
thrombosis, left lower extremity, was manifested by 
persistent moderate swelling of the leg not markedly 
increased on standing or walking. 

3.  From January 12, 1998, the veteran's deep vein 
thrombosis, left lower extremity, is no more disabling than 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.

4. Prior to January 12, 1998, the veteran's deep vein 
thrombosis, right lower extremity, was manifested by 
persistent moderate swelling of the leg not markedly 
increased on standing or walking.

5. From January 12, 1998, the veteran's deep vein thrombosis, 
right lower extremity, is no more disabling than persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.

6.  There is no medical evidence of favorable ankylosis of 
the veteran's right wrist in 20 to 30 degrees of 
dorsiflexion, major or minor.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling prior to January 12, 1998, and a rating in excess 
of 20 percent thereafter, for deep vein thrombosis, left 
lower extremity, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120, 
7121 (2002); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 
(1997).

2. The criteria for a rating in excess of 10 percent 
disabling prior to January 12, 1998, and a rating in excess 
of 20 percent thereafter, for deep vein thrombosis, right 
lower extremity, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120, 
7121 (2002); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 
(1997).

3.  The criteria for a rating in excess of 10 percent 
disabling for carpal bossing, base of the third right 
(dominant) metacarpal, status post excision, have not been 
met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.16, 4.71a, 
Diagnostic Codes 5214, 5215 (2002)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the January 2003 supplemental statement of the case (SSOC) 
and January 2003 rating decision, the RO reviewed the 
increased rating claims on the substantive merits, based on 
the standard of review articulated in this decision.  The 
Board finds, therefore, that the RO has adjudicated the 
veteran's claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in September 
2002, the RO provided notice of the VCAA, to include VA's 
duty to notify, VA's duty to assist, what the evidence must 
show to establish entitlement, what information or evidence 
was still needed from the veteran, and what the RO had done 
to help with his claims.  The RO also sent the veteran 
development letters in October 2000, January 2001, March 
2001, November 2001, and November 2002.  The veteran was 
provided the criteria necessary to warrant increased ratings 
in the January 2003 SSOC and rating decision.  Finally, the 
new duty to assist and notice provisions were provided in the 
January 2003 SSOC.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
VA outpatient treatment records, and private medical records 
have been associated with the claims folder.  The veteran was 
also afforded VA examinations in connection with his claims.  
While the veteran indicated in an earlier statement that he 
received treatment at the Kentucky VA Medical Center (VAMC), 
a request for records in November 2000 resulted in a negative 
response. The Board notes that numerous attempts have been 
made to secure additional records from the Colorado 
Department of Corrections.  Requests for records were sent in 
February 1995, March 2001, November 2001, and pursuant to 
Board remand in November 2002.  Letters were also sent to the 
veteran requesting his assistance in obtaining the 
aforementioned records.  No additional records have been 
received from either the veteran or the Department of 
Corrections.  Records dated between July 1994 and October 
1996 are already of record. The Board finds that further 
attempts to secure additional records, if any, would be 
futile. 38 U.S.C.A. § 5103A(b)(3).  The Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 


I.  Entitlement to a rating in excess of 10 percent disabling 
for deep vein thrombosis, of the right and left lower 
extremities, prior to January 12, 1998, and an evaluation in 
excess of 20 percent thereafter.

Background

Historically, in a November 1994 rating decision, the veteran 
was granted service connection for deep vein thrombosis, of 
the right and left lower extremities, and non-compensable 
ratings were assigned from November 1993.  In January 1995, 
the veteran requested a VA examination and increased ratings.  
In a September 1995 decision, the RO denied the veteran's 
claims for increased ratings for failure to provide evidence 
in support of his claims.  The veteran filed his notice of 
disagreement in February 1996 and initiated this appeal.  In 
an October 1997 decision, the Board remanded the increased 
rating claims for further development and adjudication. 

In a rating decision dated March 2000, the veteran's deep 
vein thrombosis, of the right and left lower extremities, 
were increased to 10 percent disabling effective January 12, 
1998, the date of the change in the pertinent rating 
schedule.  A statement from the veteran dated October 2000 
indicated his desire to continue his appeal.  The Board again 
remanded the matters in September 2002.  In a January 2003 
rating decision, deep vein thrombosis, of the right and left 
lower extremities, were increased to 10 percent disabling 
effective November 1993 and 20 percent disabling effective 
from January 12, 1998.  As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issues remain in appellate status. AB v. Brown, 6 Vet. 
App. 35, 38 (1993

Rating criteria

The criteria for evaluating cardiovascular disorders were 
amended, effective from January 12, 1998, during the pendency 
of this claim. See 62 FR 65207-65244 (Dec. 11, 1997). The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran. If the amendment is more favorable, 
the Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. In the event that it is determined 
that the prior version is more favorable, the Board should 
then apply the former provision to periods both before and 
after the effective date of the regulatory change. Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

The veteran's deep vein thrombosis, of the right and left 
lower extremities, has been evaluated using 38 C.F.R. § 
4.104, Diagnostic Code 7121. Prior to January 12, 1998, the 
criteria in Diagnostic Code 7121 for phlebitis or 
thrombophlebitis was as follows: a 10 percent evaluation was 
assigned for persistent moderate swelling of the leg not 
markedly increased on standing or walking; and a 30 percent 
evaluation was assigned when there was evidence of persistent 
swelling of the leg or thigh increased on standing or walking 
one or two hours readily relieved by recumbency, and moderate 
discoloration, pigmentation or cyanosis. See 38 C.F.R. § 
4.104, Diagnostic Code 7121 (1997).  A notation indicates to 
apply the bilateral factor, when phlebitis is present in both 
lower extremities. Id; 38 C.F.R. § 4.26 (1997).

Prior to January 12, 1998, the criteria in Diagnostic Code 
7120 for evaluating varicose veins was as follows: a 10 
percent evaluation was assigned for moderate bilateral or 
unilateral varicosities of superficial veins below the knees, 
with symptoms of pain or cramping on exertion; a 20 percent 
rating was assigned for moderately severe unilateral varicose 
veins involving superficial veins above and below the knee 
with varicosities of the long saphenous ranging in size from 
one to two centimeters in diameter with symptoms of pain or 
cramping on exertion and no involvement of the deep 
circulation. See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

The criteria in effect on and since January 12, 1998, for 
both varicose veins and post-phlebitic syndrome under 
Diagnostic Codes 7120 and 7121, respectively, were changed to 
evaluate the disease as a whole, with each extremity 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable. 

The criteria currently outlined in Diagnostic Codes 7120 and 
7121 are the mirror image of each other and provide for 
evaluating the cardiovascular disorders of varicose veins and 
post-phlebitic syndrome as follows: a 20 percent evaluation 
is assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema; and a 40 percent evaluation is 
assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration. See 38 
C.F.R. § 4.104, Diagnostic Codes 7120 and 7121 (2002).  

Analysis

A. Entitlement to a rating in excess of 10 percent disabling 
for deep vein thrombosis (DVT), right and left lower 
extremities, prior to January 12, 1998.

The pertinent medical evidence is as follows. Private medical 
records from Desert Counseling Center dated between July 1993 
and May 1994 simply note the veteran has DVT.  Records from 
the Colorado Department of Corrections dated between July 
1994 and October 1996 indicate that the veteran reported a 
history of thrombophlebitis. The records reflect the veteran 
was prescribed knee length TEDs. In September 1994, the 
veteran had dependent edema and in October 1994 the swelling 
was gone. In April 1995, chronic venous insufficiency was 
noted; however, no varicosities or ulcers were found. In May 
1995, chronic left lower leg pain was noted; no evidence of 
DVT was found. A July 1995 entry contains a diagnosis of 
status post DVT with dependent edema and probable venous 
insufficiency.  In August 1995, the veteran was diagnosed as 
having bilateral lower extremity venous insufficiency and 
told to elevate frequently.

Given the evidence as outlined above, the Board finds that 
prior to January 12, 1998, the veteran's deep vein 
thrombosis, left and right lower extremity, more nearly 
approximates the criteria for the currently assigned 10 
percent evaluation. See 38 C.F.R. §§ 4.3, 4.7.   In this 
regard, there is no medical evidence of 
persistent swelling of the leg or thigh increased on standing 
or walking one or two hours readily relieved by recumbency, 
and moderate discoloration, pigmentation or cyanosis to 
warrant a 30 percent rating under diagnostic code 7121. 
38 C.F.R. § 4.104.  Similarly, there is no medical evidence 
of moderately severe unilateral varicose veins involving 
superficial veins above and below the knee with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation to 
warrant a 20 percent rating under diagnostic code 7120. Id. 
Accordingly, the veteran's request for a rating in excess of 
10 percent disabling prior to January 12, 1998, for deep vein 
thrombosis, left and right lower extremities, is denied. 

B. Entitlement to a rating in excess of 20 percent disabling 
for deep vein thrombosis (DVT), left and right lower 
extremities, from January 12, 1998.

The pertinent medical evidence is as follows. Upon VA 
examination in October 1998, the veteran indicated that after 
he stopped his anticoagulation medication, he has had no 
further deep venous thromboses. The veteran informed the 
examiner that he continued to wear knee-high anti-embolus or 
compression stockings and that he had not sought medical care 
within the last several years.  He presented with subjective 
complaints of swelling when he was on his feet. He stated 
that he could walk essentially without difficulty.  Upon 
physical examination of the lower extremities, sensation was 
noted to be intact bilaterally.  He was diagnosed with status 
post DVT both lower extremities.  The examiner noted the 
veteran's deep vein thromboses were well controlled with 
compression stockings and rest. Some pitting edema was 
present, slightly greater on the right than on the left.

The veteran was afforded an arteries and veins VA examination 
in December 1998.  The veteran indicated that he had not had 
recurrence of clots since May of 1992. He presented with 
subjective complaints of swelling in both legs when dependent 
for prolonged periods, which was alleviated by rest or 
elevation. He informed the examiner that he wore compression 
stockings below the knee and had some aching when the legs 
were dependent.  Upon physical examination, stasis 
pigmentation over the dorsum of both feet was noted.  There 
was 1+ pitting edema to the mid tibia bilaterally and a 2x2 
cm. area of venous malformation over his right medial calf, 
which the veteran indicated marked the site of his in-service 
calf trauma.  There was no tenderness in the calves.  On 
standing, he had no hernias.  He was diagnosed with post 
phlebitic syndrome with mild stasis pigmentation and 
intermittent edema after prolonged standing relieved by 
elevation of the extremity or compression hosiery.

Outpatient treatment records from the Bakersfield VA Medical 
Center (VAMC) dated in November 2000 note a history of DVT in 
both the lower extremities. Progress notes contain findings 
of 2+ edema of both lower extremities with skin changes on 
the dorsum of both feet and lower extremities. The veteran 
was provided TED hosiery and instructed to use aspirin daily.

Outpatient treatment records from the San Francisco VAMC 
dated between January 1999 and February 2000, contain 
findings of DVT, bilaterally with thrombotic syndrome, stasis 
dermatitis, and mild venous insufficiency. The veteran 
repeatedly informed examiners that he wore support stockings, 
which helped with swelling.  In February 2000, there were no 
findings of stasis dermatitis or venous insufficiency.

A January 2001 QTC orthopedic examination noted negative 
Trendelenburg tests. There was no evidence of swelling, 
redness, increased heat or deformity in any of the joints of 
the lower extremities, including hips, knees, ankles, feet 
and toes, bilaterally. The veteran's skin appeared normal and 
the temperature was normal.  There was no evidence of atrophy 
or circulatory deficit in the lower extremities.  An 
additional examination in January 2001 performed by QTC 
Medical Services, noted the veteran complained of edema in 
both legs.  Physical examination revealed bilateral mild 
hemosiderin deposition on the ankles, lower ankles, and 
mainly on the top of the feet. He was diagnosed with chronic 
venous insufficiency as a result of deep venous thrombosis.  
The veteran informed the examiner that if he did not wear his 
stockings, his legs swelled severely.  The examiner found 
minimal edema on removal of the compression stockings.  In a 
May 2001 Addendum, the examiner indicated that the veteran 
may or may not have severe, or even increased, edema on 
walking or standing.  The examiner further indicated that 
there was no way to know this because the veteran was not 
evaluated under those conditions.

As previously noted the veteran's deep vein thrombosis, left 
and right lower extremities, was increased to 20 percent 
disabling as of January 12, 1998.  The Board finds that the 
currently assigned 20 percent disabling rating is appropriate 
under the current version of both Diagnostic Codes 7120 and 
7121, and more favorable than the old Diagnostic Code 7121. 
See 38 C.F.R. § 4.104 (1997); 
38 C.F.R. § 4.104. The medical evidence more closely 
approximates a 20 percent rating under the new criteria.  
Specifically, there were findings of persistent edema and 
some stasis pigmentation.  The veteran repeatedly informed 
examiners that if he did not wear compression hosiery, his 
lower extremities would swell.  The records also indicated 
the veteran complained of swelling when dependent for long 
periods of time.  While a 20 percent rating is warranted, 
there was no evidence of persistent edema and stasis 
pigmentation, with or without intermittent ulceration to 
warrant a 40 percent evaluation. See 38 C.F.R. § 4.104, 
Diagnostic Codes 7120 and 7121 (2002).  Accordingly, the 
veteran's request for a rating in excess of 20 percent 
disabling from January 12, 1998, for deep vein thrombosis, 
left and right lower extremities, is denied. 

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's deep vein thrombosis, left 
and right lower extremities, and their effects on the 
veteran's earning capacity and ordinary activity have been 
considered. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.  

The veteran has not submitted evidence showing that his 
service-connected veteran's deep vein thrombosis, left and 
right lower extremities, has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation. As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001). See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

II.  Entitlement to a rating in excess of 10 percent 
disabling for carpal bossing, base of the third right 
(dominant) metacarpal.

Historically, in a November 1994 rating decision, the veteran 
was granted service connection for carpal bossing, base of 
the third right metacarpal, status post excision, and a non-
compensable rating was assigned from November 1993.  In 
January 1995, the veteran requested a VA examination and an 
increased rating.  In a September 1995 decision, the RO 
denied the veteran's claim for an increased rating for 
failure to provide evidence in support of his claim.  The 
veteran filed his notice of disagreement in February 1996 and 
initiated this appeal.  In an October 1997 decision, the 
Board remanded the veteran's claim for further development 
and adjudication. 

Evaluation of carpal bossing was deferred in rating decisions 
dated in March 2000 and May 2001.  The Board again remanded 
the matter in September 2002.  In a January 2003 SSOC, a 
right hand/wrist condition, formally characterized as carpal 
bossing, was increased to 10 percent disabling from November 
1993.  As the veteran has not expressed any desire to limit 
his appeal to a specific disability rating, the issue remains 
in appellate status. AB, supra.  

The veteran's right hand/wrist condition, is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
diagnostic code 5215.  Under this diagnostic code, a 10 
percent rating is assigned for limitation of motion of the 
wrist in palmar flexion limited in line with the forearm, 
major and minor, or dorsiflexion less than 15 degrees, major 
or minor.  A 20 percent evaluation is warranted for favorable 
ankylosis of the wrist in 20 to 30 degrees of dorsiflexion, 
minor, and 30 percent for favorable ankylosis of the wrist in 
20 to 30 degrees of dorsiflexion, major. See 38 C.F.R. 
§ 4.71a, diagnostic code 5214.

The pertinent medical evidence is as follows.  Private 
medical records from Ridgecrest Community Hospital and Desert 
Counseling Center are devoid of complaints of or treatment 
for the veteran's right hand or wrist.  Treatment records 
from the Colorado Department of Corrections dated between 
July 1994 and October 1996 are also silent for complaints of 
or treatment for the veteran's right hand or wrist.

Upon VA Joints Examination in October 1998, the veteran 
reported developing a bony prominence or boss on the dorsal 
surface of his right wrist.  The veteran stated he believed 
this was due to banging the back of his hand while working on 
tanks during service.  Excision of the boss was noted.  The 
veteran indicated he has had no recurrence of the bony mass 
since approximately 1989.  The veteran indicated he was not 
on any exercise program or attending any therapy.  The 
veteran stated he did not take any medications.  The veteran 
complained of some discomfort about the scar. (Note: a 
separate rating has previously been assigned for the scar.)  
The veteran informed the examiner that he has not lost any 
range of motion.  His grip strength was described as 
adequate.  Range of motion studies were as follows: 80 
degrees of dorsiflexion; 75 degrees of palmar flexion; 25 
degrees of ulnar deviation; and 15 degrees of radial 
deviation bilaterally.  The veteran had 5/5 strength in 
dorsiflexion and palmar flexion of the wrist.  Tinel's sign 
was negative over the carpal tunnel and dorsal surface of the 
wrist.  The veteran was diagnosed with status post excision 
of bony mass.

Outpatient treatment records from Bakersfield VAMC dated in 
November 2000 simply note past right hand surgery.  There 
were no current complaints.  Outpatient treatment records 
from the San Francisco VAMC dated between January 1999 and 
February 2000, note a past surgical history of right hand 
"boss cyst" removal. 

A January 2001 QTC examination, revealed no swelling, redness 
or increased heat in or around either wrist joints.  The 
veteran complained of some tenderness over the base of the 
third metacarpal of the right hand, but there was no nodule 
or bony prominence felt in that area.  Range of motion was as 
follows: dorsiflexion to 70 degrees bilaterally out of a 
possible 70 degrees; volar flexion to 80 degrees bilaterally 
out of a possible 80 degrees; radial deviation to 20 degrees 
bilaterally out of a possible 20 degrees; and ulnar deviation 
to 40 degrees bilaterally out of a possible 40 degrees.  The 
veteran complained of discomfort in his right wrist at the 
extremes of motion.  There was no pain in the right wrist 
with dorsiflexion against resistance, nor any pain with 
extension of his fingers against resistance.  There was no 
evidence of atrophy of the thenar, hypothenar or intrinsic 
muscles of either hand.  The veteran was able to pinch from 
the thumb to the index, long, ring, and small fingers with 
fine motion and sustained good motor power.  The examiner 
noted that despite the veteran's complaints of pain, he was 
able to go through full range of motion.  The examiner opined 
the veteran had minimal, if any, problem with his right hand.  
Finally, regarding the DeLuca findings, the examiner stated 
that very little objectively was found on examination of the 
right hand; however, the veteran did complain of 
fatigability, which could be a factor in the use of his right 
hand.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
carpal bossing, base of the third right metacarpal, status 
post excision, more nearly approximates the criteria for the 
currently assigned 10 percent evaluation. See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, the Board notes that the 
veteran is receiving the maximum allowable under diagnostic 
code 5215. See 38 C.F.R. § 4.71a.  Thus, the Board has looked 
to other applicable criteria.  Based on the evidence 
delineated above, there has been no showing of favorable 
ankylosis of the wrist in 20 to 30 degrees of dorsiflexion, 
minor, to warrant a 20 percent rating under diagnostic code 
5214. See 38 C.F.R. § 4.71a.  Likewise, there has been no 
showing of favorable ankylosis of the wrist in 20 to 30 
degrees of dorsiflexion, major, to warrant a 30 percent 
rating under diagnostic code 5214. Id.

In light of the veteran's credible complaints of pain 
experienced in his right wrist, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that complaints of 
pain and fatigability are reflected in the currently assigned 
10 percent rating.  Moreover, the Board notes that despite 
complaints of fatigability and pain, the veteran's wrist had 
full range of motion as evidenced upon examination in January 
2001.

In reaching the foregoing determination, the clinical 
manifestations of the veteran's carpal bossing, base of the 
third right metacarpal, status post excision, and their 
effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. Should the veteran's disability picture change in 
the future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than that noted above.  

The veteran has not submitted evidence showing that his 
service-connected carpal bossing, base of the third right 
metacarpal, status post excision, has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation. As such, the Board 
is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001). See Bagwell, supra; Floyd, supra; 
Shipwash, supra.  


ORDER

Entitlement to a rating in excess of 10 percent disabling 
prior to January 12, 1998, and in excess of 20 percent 
thereafter, for deep vein thrombosis, left lower extremity, 
is denied.

Entitlement to a rating in excess of 10 percent disabling 
prior to January 12, 1998, and in excess of 20 percent 
thereafter, for deep vein thrombosis, right lower extremity, 
is denied.

Entitlement to a rating in excess of 10 percent disabling for 
carpal bossing, base of the third right (dominant) 
metacarpal, status post excision, is denied.

	
_____________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



